Citation Nr: 9913941	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gynecological 
disorder, claimed as uterine fibroids with menorrhagia and 
dysmenorrhea, status/post total abdominal hysterectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to service connection for 
a gynecological disorder.

In January 1997, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran has not submitted evidence of a medical nexus 
between in-service diagnoses of dysmenorrhea and post-service 
uterine fibroid tumors and the need for a total hysterectomy.  


CONCLUSION OF LAW

A claim for entitlement to service connection for a 
gynecological disorder, claimed as uterine fibroids with 
menorrhagia and dysmenorrhea, status/post total abdominal 
hysterectomy, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

It is noted that where the VA has notice of documents that 
might be pertinent, those records should be obtained if 
possible.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This was accomplished, to the extent possible, by the Board 
remand of January 1997.

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service medical records reveal that the veteran was treated 
on multiple occasions for complaints of menstrual cramps as 
early as June 1978, one month after entering into active duty 
service.  She also reported moderate cramping during periods 
on her pre-service report of medical history dated in July 
1977.  Service medical records also show that she was treated 
for trichomoniasis vaginitis in 1982.  A September 1984 
treatment record indicates that she sought treatment for 
severe menstrual cramps and inability to conceive.  The 
clinical impression was severe dysmenorrhea.  

Post service medical records reveal that the veteran sought a 
prescription refill for trichomoniasis shortly after 
discharge.  The evidence shows that she sought treatment for 
menstrual cramps in June 1990.  Darvocet-N was prescribed.  
She complained and sought treatment for menstrual cramps on 
multiple occasions from June 1990 to December 1993.  In 
December 1993, she was hospitalized for uterine fibroids with 
menorrhagia and dysmenorrhea.  She underwent a total 
abdominal hysterectomy on December 23, 1993.

The veteran contends, in essence, that she is entitled to 
service connection for a gynecological disorder.  
Specifically, she maintains that she developed uterine 
fibroid tumors because she was not diagnosed and treated 
properly for dysmenorrhea while in service.  At a personal 
hearing in February 1995, she testified that she had problems 
with heavy cramping and bleeding, requiring medication and 
sick time.  She was told that it was just part of her normal 
cycle and no surgery was ever recommended.  She reported that 
prior to service she had a normal menstrual cycle, but the 
cramps started after service.  She remarked that she also 
gained weight in service but was told that it was related to 
birth control pills or age.  She stated that she had a Pap 
smear at the time of separation but went to a gynecologist 
immediately after service separation for cramps.  Eventually, 
tumors were found and she underwent a hysterectomy.  She 
believed that she had the fibroids in service and should be 
service-connected.  Her mother testified that the veteran 
never had any problems with her menstrual cycle until 
service.  She related that the veteran would call her and 
report bad cramping.  She encouraged the veteran to seek 
treatment from a civilian doctor.  The doctors told her at 
the time of the veteran's surgery that the fibroids had been 
there for some time but did not give a specific time.  

While on appeal, the case was remanded for further 
developments, including association of additional medical 
records with the claims file and an expert medical opinion.  
Significantly, an expert medical opinion report dated in 
September 1997 indicates that the veteran was treated on 
numerous occasions for dysmenorrhea in service.  Multiple 
pelvic examinations showed no enlargement but did show that 
the uterus was retroverted.  (There is nothing to suggest 
this retroversion was caused by any in-service occurrence or 
event.)  The medical expert related that the veteran 
continued to have similar complaints after service separation 
but that pelvic examinations did not reveal a presence of 
uterine fibroids until the Fall of 1993.  She subsequently 
underwent an abdominal hysterectomy and bilateral 
salpingectomy.  The medical expert opined that enlargement of 
the uterus suspicious for uterine fibroids was not found; nor 
was uterine enlargement noted prior to 1993.  Consequently, 
he concluded, the uterine fibroids were not present during 
service and the symptoms she experienced in service were not 
related to the presence of fibroids.  Thus, the uterine 
fibroids, in his opinion, were not service related.  With 
respect to the issue of how long the fibroids had been 
present, he observed that there was no medical evidence at 
all that uterine fibroids were present during service and it 
would be impossible to tell how fast the fibroids were 
growing because soon after discovery the veteran underwent 
surgical extirpation of the uterus.  Menorrhagia and 
dysmenorrhea have not been demonstrated since the 
hysterectomy.

In this case, the veteran has not provided any credible 
medical statements that would etiologically link her uterine 
fibroid tumors with symptoms of dysmenorrhea during active 
duty service.  The veteran has only offered her lay opinion 
concerning its development.  Mere contentions of the veteran, 
no matter how well-meaning, without supporting medical 
evidence that would etiologically relate her current disorder 
with an event or incurrence while in service, do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  Further, there is no 
indication in the hospital records or outpatient treatment 
notes of a correlation.  Moreover, in the recent medical 
expert report, the expert specifically opined that the 
symptoms the veteran experienced in service were not, in 
fact, related to the presence of uterine fibroids.  For those 
reasons, the claim is not well-grounded as the veteran has 
not submitted any competent evidence to demonstrate that the 
claim is plausible. 

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim was not 
well grounded is not prejudicial to the veteran, as her 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision and the statement and supplement 
statement of the case.  Further, there was a Remand attempt 
to obtain pertinent records.  The discussion above also 
informs her of the types of evidence lacking, which she 
should submit for well grounded claim.  The Board has 
examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information which would render her claim 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

Entitlement to service connection for a gynecological 
disorder, claimed as uterine fibroids with menorrhagia and 
dysmenorrhea, status/post total abdominal hysterectomy, is 
denied on the basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

